419 F.2d 386
UNITED STATES of America, Appellee,v.Troy Joe LYNCH, Jr., Appellant.
No. 13091.
United States Court of Appeals Fourth Circuit.
Argued Dec. 2, 1969.Decided Jan. 9, 1970.

Matthew J. Perry, Columbia, S.C., for appellant.
Thomas P. Simpson, Asst. U.S. Atty., for appellee.
Before BRYAN, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
For failure to file appellant's brief within the time allowed by our rules and reasonable extensions of time granted by the clerk, the motion of the United States to dismiss the appeal is allowed.  F.R.App.P. 31(a), (b) and (c).


2
Even so, we have carefully examined the record and the points attempted to be presented by the belated tender of the brief on the date set for hearing the motion to dismiss.  It is urged upon us that error was committed below in the failure of the trial court to require the government to elect as between counts of the indictment and in the submission of the case to the jury without sufficient evidentiary support.  We think these points are without merit.  Our independent examination of the record discloses nothing unfair to the defendant in the conduct of the trial.  The judgment of the district court will be summarily


3
Affirmed.